DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on March 15th, 2021, have been carefully considered.
Claims 1-20 have been canceled.
Claims 21-40 have been added as new.
Claims 21-40 are currently pending in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24-30, and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-16, and 19-23 of U.S. Patent No. 10,922,020. Although the claims at issue are not identical, they are not patentably distinct from each other. The examiner has determined the claims of the present 

	Claim 1 of U.S. Patent 10,922,020 contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.
	
Claims 2-5 of U.S. Patent 10,922,020 contains every element of claims 24-27 of the instant application and as such anticipates claims 24-27 of the instant application.
	
Claims 11-13 of U.S. Patent 10,922,020 contains every element of claims 28-30 of the instant application and as such anticipates claims 28-30 of the instant application.
	
Claims 14-16 of U.S. Patent 10,922,020 contains every element of claims 33-35 of the instant application and as such anticipates claims 33-35 of the instant application.
	
Claims 19 and 20 of U.S. Patent 10,922,020 contains every element of claim 36 of the instant application and as such anticipates claim 36 of the instant application.
	
Claims 20-23 of U.S. Patent 10,922,020 contains every element of claims 37-40 of the instant application and as such anticipates claims 37-40 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Allowable Subject Matter
Claims 21-40 would be allowed upon the approval of a timely filed terminal disclaimer that overcomes the above double patenting rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139